         Case 1:20-cr-10039-RWZ Document 27 Filed 04/09/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )
                                              ) Criminal No. 20-CR-10039 RWZ
DAVID NANGLE                                  )
          Defendant                           )
                                              )


                    MOTION FOR LEAVE TO FILE TO MOTION TO
                   AMEND CONDITIONS OF RELEASE UNDER SEAL


The Defendant, David Nangle, respectfully seeks leave to file his Motion to Amend Conditions

of Release under seal with a redacted copy filed for the public records. The defendant requests

that the filing be kept under seal during the pendency of the matter.


                                                      Defendant
                                                      By his attorney,

                                                        /s/ Carmine P. Lepore
                                                      Carmine P. Lepore, Esq.
                                                      Lepore & Hochman, P.A.
                                                      One Sprague Street
                                                      Revere, MA 02151
                                                      (781) 286-8800
                                                      BBO # 564603
Dated: April 9, 2020


                                  CERTIFICATE OF SERVICE

       I hereby certify that a redacted version of this document has been filed through the EFC
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).

                                                               /s/ Carmine P. Lepore
                                                              Carmine P. Lepore, Esq.
